         Case 1:21-cv-00516-AWI-JLT Document 5 Filed 04/06/21 Page 1 of 5


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ARSEN PANANYAN,                                  )   Case No.: 1:21-cv-00516-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   ASSIGN DISTRICT JUDGE
13          v.                                        )
                                                      )   FINDINGS AND RECOMMENDATION TO
14   DOUGLAS WHITE, Warden FCI Mendota,
                                                      )   DISMISS PETITION FOR WRIT OF HABEAS
15                  Respondent.                       )   CORPUS
                                                      )
16                                                    )   [21-DAY OBJECTION DEADLINE]
                                                      )
17
18          Petitioner is a federal prisoner currently incarcerated at the Federal Corrections Institute

19   Mendota. In his petition for a writ of habeas corpus, the Court finds that Petitioner fails to establish

20   grounds for habeas corpus relief, and that the proper avenue for his complaints is a Bivens action

21   pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

22   (1971). Accordingly, the Court will recommend that the petition be DISMISSED without prejudice to

23   filing a Bivens action.

24                                               BACKGROUND

25          On or about January 22, 2019, Petitioner entered a guilty plea for violation of 18 U.S.C. § 1349

26   and was sentenced to a term of 108 months. (Doc. 1 at 4.) Petitioner is currently housed at the Federal

27   Correctional Institute Mendota located in the city of Mendota, California. (Id.) On the night of

28   February 11, 2021, a federal inmate escaped from the custody of FCI Mendota. (Id.) The following

                                                          1
          Case 1:21-cv-00516-AWI-JLT Document 5 Filed 04/06/21 Page 2 of 5


1    day, February 12, 2021, Petitioner along with three other inmates, were placed into solitary

2    confinement. (Id.) Petitioner alleges that he was never afforded the opportunity to be heard prior to his

3    placement in solitary confinement and he has not been permitted a hearing since his confinement. (Id.

4    at 5.) On March 26, 2021, Petitioner filed the instant federal habeas petition. (Doc. 1.)

5                                                  DISCUSSION

6    A.     Preliminary Review of Petition

7           Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a petition

8    if it “plainly appears from the petition and any attached exhibits that the petitioner is not entitled to

9    relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases. The Advisory

10   Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of habeas corpus,

11   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

12   answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir. 2001). Accordingly,

13   the Court should exercise its authority under Rule 4 and dismiss the petition.

14   B.     Exhaustion

15          Before filing a petition for writ of habeas corpus, a federal prisoner challenging any

16   circumstance of imprisonment must first exhaust all administrative remedies. Martinez v. Roberts,

17   804 F.2d 570, 571 (9th Cir. 1986); Chua Han Mow v. United States, 730 F.2d 1308, 1313 (9th Cir.

18   1984); Ruviwat v. Smith, 701 F.2d 844, 845 (9th Cir. 1983). The requirement that federal prisoners

19   exhaust administrative remedies before filing a habeas corpus petition was judicially created; it is not a

20   statutory requirement. Brown v. Rison, 895 F.2d 533, 535 (9th Cir. 1990). Thus, “because exhaustion

21   is not required by statute, it is not jurisdictional.” Id. If Petitioner has not properly exhausted his

22   claims, the district court, in its discretion, may either “excuse the faulty exhaustion and reach the

23   merits or require the petitioner to exhaust his administrative remedies before proceeding in court.”

24          The first step in seeking administrative remedies is a request for informal resolution. 28 C.F.R.

25   § 542.13. When informal resolution procedures fail to achieve sufficient results, the BOP makes

26   available to inmates a formal three-level administrative remedy process: (1) a Request for

27   Administrative Remedy (“BP-9”) filed at the institution where the inmate is incarcerated; (2) a

28   Regional Administrative Remedy Appeal (“BP-10”) filed at the Regional Office for the geographic

                                                           2
          Case 1:21-cv-00516-AWI-JLT Document 5 Filed 04/06/21 Page 3 of 5


1    region in which the inmate’s institution is located; and (3) a Central Office Administrative Remedy

2    Appeal (“BP-11”) filed with the Office of General Counsel. 28 C.F.R. § 542.10 et seq.

3           Petitioner indicates that he was never afforded the opportunity to be heard prior to his

4    placement in solitary confinement and he has not been permitted a hearing since his confinement. (See

5    Doc. 1 at 5.) Petitioner asserts that he “was not afforded any administrative remedies by FCI

6    Mendota.” (Id. at 12.) Thus, for purposes of this order, the Court assumes without deciding that the

7    claims have not been exhausted.

8    C.     Jurisdiction

9           Habeas corpus relief is appropriate when a person “is in custody in violation of the

10   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c); Williams v. Taylor, 529

11   U.S. 362, 375 (2000). Petitioner asserts that after a federal inmate escaped from the custody of FCI

12   Mendota, he was placed in solitary confinement without the minimum procedure. If a constitutional

13   violation has resulted in the loss of credits, it affects the duration of a sentence and may be remedied

14   by way of a petition for writ of habeas corpus. Young v. Kenny, 907 F.2d 874, 876-78 (9th Cir. 1990).

15   However, Petitioner has not suffered a loss of credits. Although Petitioner claims he was denied

16   minimum procedure before being placed in solitary confinement as a result of this incident, this does

17   not impact the length or duration of his sentence. Accordingly, Petitioner is not entitled to habeas

18   corpus relief. See, e.g., Garcia-Cortez v. Sanders, 2013 U.S. Dist. LEXIS 78504, *33-36 (C.D. Cal.

19   May 31, 2013). Therefore, the Court does not have jurisdiction to consider the petition pursuant to 28

20   U.S.C. § 2241.

21          Petitioner is advised that a civil rights action, not a habeas corpus proceeding, is the proper

22   mechanism for a prisoner seeking to challenge the conditions of his confinement. See Bivens v. Six

23   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971); Crawford v. Bell, 599

24   F.2d 890, 891-892 (9th Cir. 1979) (upholding dismissal of petition challenging conditions of

25   confinement, the Ninth Circuit noted that “the writ of habeas corpus is limited to attacks upon the

26   legality or duration of confinement”); see, e.g., Blow v. Bureau of Prisons, 2007 WL 2403561 at *1

27   (E.D. Cal. Aug. 20, 2007) (habeas relief under § 2241 does not extend to petitioner’s request for

28   access to law library because it concerns conditions of his confinement); Boyce v. Ashcroft, 251 F.3d

                                                         3
         Case 1:21-cv-00516-AWI-JLT Document 5 Filed 04/06/21 Page 4 of 5


1    911, 914 (10th Cir. 2001), vacated on other grounds by Boyce v. Ashcroft, 268 F.3d 953 (10th Cir.

2    2001) (“[P]risoners . . . who raise constitutional challenges to other prison decisions-including

3    transfers to administrative segregation, exclusion from prison programs, or suspension of privileges,

4    e.g., conditions of confinement, must proceed under Section 1983 or Bivens.”). Accordingly,

5    Petitioner is not entitled to habeas corpus relief under § 2241 and this action should be dismissed

6    without prejudice to his filing a Bivens civil rights action.

7           In Nettles v. Grounds, the Ninth Circuit held that a district court has the discretion to construe

8    a habeas petition by a state prisoner as a civil rights action under § 1983. Nettles v. Grounds, 830 F.3d

9    922, 936 (9th Cir. 2016). Recharacterization is appropriate only if it is “amenable to conversion on its

10   face, meaning that it names the correct defendants and seeks the correct relief,” and only after the

11   petitioner is warned of the consequences of conversion and is provided an opportunity to withdraw or

12   amend the petition. Id. However, the Ninth Circuit ruling in Nettles concerned state prisoners and

13   was not extended to federal prisoners. But even assuming Nettles can be extended to federal

14   prisoners, the Court does not find recharacterization to be appropriate because the instant petition is

15   not amenable to conversion on its face. Accordingly, the Court should not exercise its discretion to

16   recharacterize the action. The Court will recommend that the Clerk of Court provide blank forms for

17   filing a Bivens action.

18                                                    ORDER

19          The Court ORDERS that the Clerk of Court randomly assign a district judge to this case.

20                                           RECOMMENDATION

21          Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be

22   DISMISSED without prejudice to Petitioner commencing a Bivens action, and the Clerk of Court be

23   DIRECTED to provide Petitioner with blank forms for filing a Bivens action.

24          This Findings and Recommendations is submitted to the United States District Court Judge

25   assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

26   Rules of Practice for the United States District Court, Eastern District of California. Within twenty-

27   one days after being served with a copy of this Findings and Recommendations, Petitioner may file

28   written objections with the Court. Such a document should be captioned “Objections to Magistrate

                                                          4
         Case 1:21-cv-00516-AWI-JLT Document 5 Filed 04/06/21 Page 5 of 5


1    Judge’s Findings and Recommendations.” The Court will then review the Magistrate Judge’s ruling

2    pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within the

3    specified time may waive the right to appeal the Order of the District Court. Martinez v. Ylst, 951

4    F.2d 1153 (9th Cir. 1991).

5
6    IT IS SO ORDERED.

7       Dated:     April 6, 2021                             _ /s/ Jennifer L. Thurston
8                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         5
